Opinion filed October 2, 2008 











 








 




Opinion filed October 2,
2008 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                   __________
 
                                                          No. 11-08-00195-CR
                                           __________
 
                           CESAR RENE JUAREZ-VILLELA, Appellant
 
                                                             V.
 
                                         STATE
OF TEXAS, Appellee
 

 
                                         On
Appeal from the 385th District Court
 
                                                         Midland
County, Texas
 
                                                 Trial
Court Cause No. CR34402
 

 
                                             M
E M O R A N D U M   O P I N I O N
Cesar
Rene Juarez-Villela was convicted of possession of cocaine and sentenced to
confinement for two years in a state jail facility.  We dismiss the appeal.




The
trial court imposed the sentence in open court on June 10, 2008.  Appellant=s retained counsel timely
filed a notice of appeal.  Neither a motion for new trial nor an affidavit of
inability to pay costs on appeal pursuant to Tex.
R. App. P. 20.2 were filed.  The due date for the appellate record has
been extended to September 24, 2008, and both the clerk of the trial court and the
court reporter have informed this court in writing that appellant has failed to
make arrangements to pay for the record.  Neither the clerk=s record nor the reporter=s record has been filed in
this court.  The failure to file the appellate record is due to appellant=s actions.  Tex. R. App. P.  37.3(b).
The
appeal is dismissed.
 
PER CURIAM
 
October 2, 2008
Do not publish. 
See Tex. R. App. P. 47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.